Citation Nr: 9934573	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal was docketed at the Board in 1999.


REMAND

In his December 1998 Substantive Appeal ("VA Form 9"), the 
veteran requested that he be accorded a personal hearing 
before a Member of the Board at the RO.  Thereafter, the 
veteran reiterated such request in an item of correspondence 
dated in February 1999, which was received at the RO the same 
month.  However, the record reflects that the veteran has 
not, as of yet, been scheduled for such hearing.  Further 
development to facilitate affording the veteran such hearing 
is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
inquire whether he still desires a 
personal hearing before a Member of the 
Board at the RO; assuming the veteran 
still desires such hearing, the RO should 
then take appropriate action to schedule 
him for the same at the earliest possible 
date.

2.  Then, in the event a hearing is held 
and after undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue on appeal. 

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence on 
the matter or matters the Board has remanded to RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



